IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 47 EM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
THOMAS MOORE,                 :
                              :
              Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.